Citation Nr: 0308500	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement  to service connection for respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1970

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of PTSD.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

5.  The veteran has not been diagnosed with any disorders, 
which are presumptively related to Agent Orange, which he was 
exposed to while in Vietnam.

6.  The medical evidence indicates that the veteran's 
respiratory disorders were not manifested during service.

7.  There is no competent medical evidence that the veteran's 
chronic obstructive pulmonary disease (COPD) is causally or 
etiologically related to herbicides that he may have been 
exposed to while serving in Vietnam, or to any other incident 
of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002); 38 C.F.R. § 3.304(f) 
(1996, 2002).

2.  A respiratory disorder, including COPD was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in service secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case and supplemental statements of the 
case, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claims.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claims.  It appears that the 
veteran's service personnel records have been obtained and 
associated with the record.  Moreover, the veteran has 
provided written descriptions of his claimed events and the 
RO has contacted the USASCRUR in order to gather any 
information available that would be relevant to verifying the 
veteran's stressors.  The RO informed the veteran of 
USASCRUR's findings in the September 2001 supplemental 
statement of the case.  A review of the claims file reveals 
that all reasonable attempts have been made by VA to verify 
the veteran's stressors.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

Additionally, the veteran was afforded VA examination in 
February 2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examination, the Board notes that the report reflects that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

There was also a notice letter sent in December 2002 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).



I.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  [The Board notes that 38 C.F.R. § 3.304(f) was again 
amended effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.  The 
veteran's contentions do not involve a personal assault.]

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in- 
service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, under both the old and new 
versions of 38 C.F.R. § 3.304(f), the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

The veteran's service medical records include no complaints 
of or treatment for any psychiatric disorder, and the 
veteran's separation examination report shows no psychiatric 
abnormality.  The veteran's DD 214 shows that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, 3 Overseas Bars and a 
Sharpshooter Badge.  His military occupational specialty was 
as a vehicle mechanic.  

In a lay statement dated September 1994 the veteran indicated 
that he served in the 25th Infantry Division in Vietnam and 
witnessed several episodes of his comrades being killed.  On 
several occasions he had to help load Vietnamese bodies on 
the trash trucks.  He also witnessed children being shot 
outside his Base Camp.  In response to a request for 
additional details regarding these events, the veteran 
reported that the incident happened in August 1970 and that 
the Vietnamese civilians were killed trying to enter the 
compound.  He indicated that not all of the civilians were 
children although children were present.  The bodies were 
later disposed of in a dump.  He also reported that incident 
was probably not investigated.  

Also of record is a lay statement from W.L. Largent dated in 
March 2000.  He reported that he was based in Phi Lo in 
August 1970 and that he observed the veteran guarding a 
trailer load of rockets that was stuck in the mud.  He also 
observed a dud rocket stuck in the mud about 50-60 yards away 
from the trailer the veteran was guarding.  

VA outpatient treatment records dated from May 1996 to 
January 2000 show ongoing psychiatric evaluation and 
treatment of the veteran for PTSD.  A Vet Center 
psychological assessment dated in March 2000 showed a 
diagnosis of mild PTSD.  At that time the veteran indicated 
that traumatic events included receiving sniper fire while on 
convoy.  Additional records dated from January to November 
2000 show ongoing psychiatric evaluation of the veteran for 
PTSD.  

Also of record are copies of correspondence from the veteran 
to his mother while he was in Vietnam.  None of the 
correspondence mentions specific traumatic incidents or 
combat.  An additional statement from veteran's brother 
indicates that while stationed at a fire support base he 
observed the veteran in the convoys bringing in supplies and 
loading wounded onto ambulances and choppers. 

In a letter dated in November 2000, USASCRUR indicated that 
available unit records do not contain information about the 
incidents described by the veteran.  

During a Central Office hearing in February 2002 the veteran 
testified that his stressors included being exposed to sniper 
fire while on convoy, being the second guard of a trailer of 
rockets that was stuck in the mud and witnessing the shooting 
of civilians, in particular children.  He testified that his 
during his tour in Vietnam he was a mechanic.  His brother 
gave additional supportive testimony on the veteran's behalf.  

During VA psychiatric examination in February 2003 the 
veteran gave a history of two tours of duty in Vietnam and 
that his MOS was initially a mechanic but that he was later 
assigned guard duty or convoy machine gun duty.  He reported 
ongoing routine combat stressors including spending weeks in 
the bush and many nights in remote fire bases.  He was 
frequently exposed to mortar attacks and sniper attacks on a 
regular basis.  He was also responsible for loading dead 
Vietcong from perimeter areas of the bases he visited.  He 
was not wounded in combat.  He described particularly 
stressful events such as a time when he saw a rocket being 
fired at him and watched it land within 50 feet of him in 
some water, which did not explode.  He also reported a time 
at a fire base in which a mortar round landed fairly close to 
him.  He also reported multiple incidents of witnessing women 
and children stepping on mines and being blown apart.  The 
examiner concluded that overall the veteran met the criteria 
for PTSD.  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  The veteran testified that he was a mechanic and 
later as a guard in Vietnam and that while riding in convoys 
he was exposed to sniper fire.  He reported exposure to 
mortar strikes and rocket attacks and seeing civilians 
killed.

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99.

The information contained in the claims file fails to 
establish that the veteran was engaged in combat with the 
enemy while in Vietnam.  There is no indication that the 
veteran actually took part in or was in the immediate 
vicinity of any combat operations.  His MOS was non-combat in 
nature and no combat related citations are noted.  Therefore, 
under the circumstances of this case, in order for the 
veteran's claimed stressors to be accepted for the purpose of 
fulfilling the requirements of a service connection claim for 
PTSD, such stressors must be verified by credible 
corroborative evidence.

As previously discussed, the RO has attempted to obtain 
information regarding the veteran's stressors and has 
requested verification from USASCRUR.  Despite reasonable 
efforts to assist the veteran his claimed in-service 
stressors have not been verified.  Research conducted by 
USASCRUR has failed to find any credible supporting evidence 
that his claimed events occurred.  Other evidence offered by 
the veteran to support his claimed stressors is too vague and 
lacking in detail to be subject to verification.  The Board 
notes that mere presence in a combat zone in a noncombatant 
capacity is insufficient as a stressor and does not establish 
the occurrence of a stressor to permit service connection for 
PTSD.  Swann v. Brown, 5 Vet.App. 229, 233 (1993).  While the 
Board recognizes the veteran's reports regarding his claimed 
stressors, the law requires additional verification beyond 
the veteran's assertions.  Evidence of a verified stressor 
upon which a diagnosis of PTSD could be based has not been 
presented.

The veteran clearly has a diagnosis of PTSD.  Notwithstanding 
this diagnosis, service connection for PTSD is not warranted 
because there is no credible supporting evidence that the 
claimed in-service stressors occurred.  In the absence of a 
verified stressor, the diagnoses of PTSD are not sufficient 
to support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of PTSD was based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.  See West, 7 Vet. 
App. at 78.  

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II. Respiratory Disorder

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.   Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.307(a)(6), 3.309(e) (2002).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 11 16(a)(2) and 38 C.F.R. § 
3.309(e) (reversing the Court's holding in McCartt, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 3 12-13 (1991). 

As noted, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and PCT shall have become 
manifest to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 34 1-346 (1994); see 
also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 1171 (1998).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

Service medical records are entirely negative for complaints 
or findings associated with respiratory disorder.

Post service VA outpatient treatment records dated from May 
1996 to November 2000 include a pulmonary function study in 
December 1998 which suggests possible early obstructive 
pulmonary impairment.  The remaining records show ongoing 
evaluation and treatment for COPD.  These records also show 
the veteran had a history of cigarette smoking.  

During a Central Office hearing in February 2002 the veteran 
testified that he received no treatment for respiratory 
disorders prior to service.  He first sought treatment for 
shortness of breath problems while in Vietnam, but no 
diagnosis was given.  He later sought treatment right after 
service with private physician now deceased.  He testified 
that he received diagnosis of bronchitis from VA in 1989 or 
1990.  He also testified that no physician has told him his 
condition developed as a residual of military service.  The 
veteran's brother gave additional supportive testimony on 
veteran's behalf.  

During VA examination in February 2003 the veteran gave a 
history of shortness of breath for many years and that he 
could not climb one flight of stairs without being short of 
breath.  He complained of coughing and wheezing and reported 
that inhalers were prescribed.  He also reported a history of 
chronic bronchitis and sinus problems.  A Chest X-ray and CT 
scan were both compatible with COPD.  Pulmonary function 
tests were likewise compatible with COPD.  The examiner 
concluded that the etiology was cigarette smoking and chronic 
bronchitis aggravated by chronic sinusitis.  The examiner 
further concluded that there was no evidence that this was 
related to either dust or Agent Orange to which he was 
exposed Vietnam and that the main etiology was cigarette 
smoking.  

In this case, it is clear that the veteran has COPD.  It is 
also established that the veteran was presumably exposed to 
herbicides during his Vietnam service.  Beyond those facts, 
however, there is no medical evidence of record that supports 
a claim for service connection for COPD.  The veteran's 
service medical records are silent as to any complaint or 
diagnosis of COPD, and the post-service medical evidence 
indicates that the veteran did not develop COPD until many 
years following service separation.  COPD is not a condition 
that is statutorily recognized as presumed to result from 
herbicide exposure.  Moreover, there is no evidence of 
record, medical or otherwise, which addresses whether the 
veteran's current disability might be causally connected to 
any event relating to his service in Vietnam, including the 
possibility of herbicide exposure while in service.  The 2003 
VA examination report provides an opinion, consistent with 
the medical history and uncontroverted by any other medical 
evidence of record, that the veteran's COPD was caused not by 
his time in service but rather by his cigarette smoking.  
Furthermore, the examiner clearly stated that the time the 
veteran spent in service did not cause his COPD.  

The Board acknowledges the veteran's contentions, however as 
the veteran is a lay person with no medical expertise or 
training, his statements alone are not enough to establish 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Rather, competent medical 
evidence is needed on this point.  In the present case, in 
the absence of some competent medical evidence of record 
addressing whether the veteran's COPD is causally or 
etiologically related to the veteran's active service, 
including any herbicide exposure, the Board must find that 
service connection for a respiratory disorder is not 
warranted.

In conclusion, presumptive service connection for the 
veteran's disability cannot be granted because COPD is not 
among the enumerated diseases listed in 38 C.F.R. § 3.309 
that have been determined by the Secretary, after weighing 
the scientific evidence, as having a positive association 
with exposure to herbicide exposure.  Direct service 
connection cannot be granted because the evidence currently 
contained within the claims file does not establish that the 
veteran incurred COPD as the result of any incident 
(including herbicide exposure) during service, and does not 
establish that there exists a medical nexus between the 
veteran's COPD and his period of service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection or respiratory disorder is 
denied.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


